DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7-8, 11, 13-16, 18, 26 and 30-31 are pending according to the most recent claim set dated May 2, 2022.  The amendment and response have been entered.  
Applicant contends that the rejection of claims 1, 2, 11, 13-15, 26 and 30-31 under 35 USC 112(a) is overcome by the amendment to delete the recitation of preventing from the scope of the claims.  However, upon further review of the scope of the indications still encompassed by the claims, it was determined that the scope of treating for the entire breadth of recited indicates was not enabled. However, the rejection is overcome in view of the examiner’s amendment herein

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Voges on May 10, 2022.
The application has been amended as follows: 

Claim 1:	At the end of the claim, in the clause that begins “to a subject in need thereof” all text from “dementias;” through “irritable bowel syndrome.” is DELETED and in its place (immediately after “epilepsy;”) the following is INSERTED: ---Alzheimer’s disease; Parkinson’s disease; Huntington’s disease; Amyotrophic lateral sclerosis; schizophrenia; anxiety; and chronic pain.---.

Claim 26:	In line 5 of the claim, all text from “dementias;” through “irritable bowel syndrome.” is DELETED and in its place (immediately after “epilepsy;”) the following is INSERTED: ---Alzheimer’s disease; Parkinson’s disease; Huntington’s disease; Amyotrophic lateral sclerosis; schizophrenia; anxiety; and chronic pain.---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods of use are novel and non-obvious over the art.  The closest prior art is, for example, WO 2013/192347 which teaches compounds of the formula 
    PNG
    media_image1.png
    90
    181
    media_image1.png
    Greyscale
.  Although structurally similar, the prior art compounds differ in that the point of fusion with the heteroaryl group (B) is required to be two carbon atoms in instant formula (Ia), whereas the position corresponding to instant X is N in the prior art.  Further, the prior art lacks the required fused phenyl ring at position A.  The prior art fails provide any rationale or motivation to make the required changes necessary to arrive at the claimed invention. Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 7-8, 11, 13-16, 18, 26 and 30-31 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699